DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of the applicants’ response to the restriction requirement:

    PNG
    media_image1.png
    324
    673
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species.  Under MPEP 803.02, the search was expanded to find an examinable species. No examinable species were found.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the devices of claims 15 and 19; formulation of 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ito (JP 2016219490) teaches an iridium complex represented by F-1 (page 57):

    PNG
    media_image2.png
    242
    194
    media_image2.png
    Greyscale

	F-1 show a thieno-thieno ring system but said system is not affixed to the correct pyridine ring as required by the above independent claims.
Ito fails to teach, suggest or offer guidance that would render it obvious to modify F-1 to arrive at the limitations of independent claims 1, 15 and 19-20.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786